DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed August 23, 2021 has been entered. Claims 1, 3-5 and 7-11 are pending. Claim 1 has been amended. Claims 2 and 6 have been cancelled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garbo (US Patent No. 6,221,408 B1; April 24, 2001) in view of Mirhosseini et al. (Effect of partial replacement of corn flour with durian seed flour and pumpkin flour on cooking yield, texture properties, and sensory attributes of gluten free pasta”, LWT – Food Science and Technology 63 (2015) 184-190; made of record by applicant), Zukerman et al. (US 5,137,745 A;Aug 11, 1992), Taylor et al. (US Patent No. 5,283,071; Feb. 1, 1994) and Delia (“Souffled Macaroni Cheese”, July 31, 2016; made of record by applicant).
Regarding claim 1, Garbo discloses a process for preparing a self-contained single serving pasta food product (forming a unified molded edible pasta product to be served as a snack; abstract; column 2, lines 58-65) comprising: cooking a predetermined amount of pasta (cooking a selected amount of pasta until al dente (hydrated); abstract; column 2, lines 55-58); cooling the pasta (the cooked pasta is drained from (cooling) the cooking water; column 2, lines 55-58); creating a 
Garbo does not disclose cooking pasta until hydrated to 45 percent - 50 percent of its specific weight; and cooling below 83 degrees C in water at the temperature between 20 and 40 degrees. 
However, Mirhosseini discloses cooking pasta until hydrated to 45 percent - 50 percent of its specific weight (a cooked pasta has a unit weight moisture content of from about 47 to about 57 percent per 100g (a specific weight); page 186, column 2, third paragraph; page 187, table 3), and cooling below 83 degrees C in water at the temperature between 20 and 40 degrees (after boiling, in water = temperature of 100 degrees C, pasta was rinsed with cool water at 25 degrees C, thus after rinsing and draining the pasta, it is obvious that the cooked pasta will reach temperatures from well below 100 degrees C such as reasonably being cooled at least by 20 degrees C, thus cooling the pasta below 83 degrees C; page 185, column 2, third paragraph).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Garbo, in order 
Garbo and Mirhosseini, in combination, disclose the process of claim 1, and Garbo further discloses wherein the plasticizing water-based film is created by adding 3 percent - 7 percent of carbohydrate containing water to the cooked pasta (the cooked linguini is coated with the viscous aqueous solution of hydroxypropyl methylcellulose, wherein the aqueous solution contains 3-4 percent of the hydroxypropyl methyl cellulose; abstract; column 3, lines 52-67; column 4, lines 21-25). 	Garbo does not disclose wherein the carbohydrate is starch from the cooking step. However, Zukerman discloses a process for preparing shaped grain products, wherein the process comprises a carbohydrate is starch from the cooking step (a water used to cook the grains has starches that have leached out from the grains, and the starches form sticky surfaces on the grains; column 3, lines 56-61). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Garbo, in order to have provided wherein a carbohydrate is starch from the cooking step, as previously disclosed by Zukerman, for the benefit of using readily-available starches to form sticky surfaces on cooked grains to aid holding the grains together during shaping them into a product (Zukerman; column 3, lines 56-61).

Garbo does not disclose wherein egg whites are folded into the mixture prior to adding to the mold. 
Taylor discloses a process for preparing a self-contained single serving pasta food product (preparing a shaped pasta product; abstract; column 4, lines 35-36; column 5, lines 36-40) further discloses egg whites folded into the mixture prior to adding the mixture to the mold (the binder is either soy protein or an egg white composition which is added (folded) to the cooked pasta to form a mixture prior to forming a desired shape in the pan, wherein the mixture has 40:1 to 10:1 weight ratio of a cooked pasta to egg whites; column 3, lines 26-31; column 4, lines 23-25). 
Taylor does not disclose the egg whites having 75 percent to 95 percent specific volume to that of the cooked pasta. However, Delia discloses egg whites having 75 percent to 95 percent specific volume to that of a cooked pasta are folded into the mixture (2 large egg whites, after whisking to form soft peaks=foam, are folded with 175 grams of dry macaroni boiled al dente, where the volume of the egg white foam and cooked pasta are not specified and vary depending on intrinsic and processing properties, however the expected volume ratio may be in the range of 75 percent to 95 percent; page 1, bottom; page 2, top). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Garbo, in order 
Regarding claim 3, Garbo teaches adding an accompaniment to the pasta to create a mixture (adding starch, salt and garlic powder to the cooked pasta; column 3, lines 8-14). 
Therefore, Garbo teaches that the accompaniment is an edible binder (e.g. starch). 
Regarding claim 7, Garbo discloses that the pasta can be spaghetti (col 3 lines 1-5). 
Regarding claim 8, Garbo further teaches that the pasts food is further processed by baking as Garbo teaches that the pasta food is trimmed with pizza ingredients and further heated until the mozzarella melts (col 3 lines 30-40). 
Regarding claims 9 and 10, Garbo discloses adding the mixture to a mold, wherein the mold have be a pizza pan, but fails to specifically teach that the mold is round, toroidal or donut-shaped. 
Taylor also discloses a baked pasta product as described above, and further discloses wherein the mold is round (the pan is disk-like pan with a 7-inch diameter (round); column 4, lines 23-34; column 5, lines 36-40), toroidal or donut-shaped.

Regarding claim 11, Garbo discloses a process for preparing a self-contained single serving pasta food product (forming a unified molded edible pasta product to be served as a snack; abstract; column 2, lines 58-65) as described above.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Garbo (US Patent No. 6,221,408 B1; April 24, 2001), Mirhosseini et al. (Effect of partial replacement of corn flour with durian seed flour and pumpkin flour on cooking yield, texture properties, and sensory attributes of gluten free pasta”, LWT – Food Science and Technology 63 (2015) 184-190; made of record by applicant), Zukerman et al. (US 5,137,745 A;Aug 11, 1992), Taylor et al. (US Patent No. 5,283,071; Feb. 1, 1994) and Delia (“Souffled Macaroni Cheese”, July 31, 2016; made of record by applicant) as applied to claims 1 and 3 above, and further in view of Aso et al. (JP 2008212090 A; Sept. 18, 2008).
Regarding claim 4, Garbo and Mirhosseini, in combination, disclose the process of claim 3, and Garbo further discloses the edible binder (e.g. starch) (adding starch, salt and garlic powder to the cooked pasta; column 3, lines 8-14). 
Garbo does not disclose wherein the edible binder comprises lecithin. However, Aso discloses the use of an edible binder as a nature improving agent for boiled 
Regarding claim 5, Garbo and Mirhosseini, in combination, disclose the process of claim 1, and Garbo further discloses adding an accompaniment to the pasta to create a mixture (adding starch, salt and garlic powder to the cooked pasta; column 3, lines 8-14), wherein the accompaniment can be an edible binder (e.g. starch).
Garbo does not disclose wherein the edible binder is an amphiphilic edible binder. However, Aso discloses wherein the edible binder is an amphiphilic edible binder (lecithin; abstract). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Garbo, in order to have provided the edible binder is an amphiphilic edible binder, as previously disclosed by Aso, for the benefit of using lecithin that also improves a quality of frozen-boiled noodle product (Aso; abstract).


Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 
Applicant argues on pages 5-6 that neither Garbo nor Zukerman teaches adding 3%-7% of starch containing water from a cooking step to the cooked pasta as claimed.  
This is not found persuasive as Garbo discloses that the plasticizing water-based film is created by adding 3 percent - 7 percent of carbohydrate containing water to the cooked pasta (the cooked linguini is coated with the viscous aqueous solution of hydroxypropyl methylcellulose, wherein the aqueous solution contains 3-4 percent of the hydroxypropyl methyl cellulose; abstract; column 3, lines 52-67; column 4, lines 21-25). 
The examiner acknowledges that Garbo fails to teach that the carbohydrate in the carbohydrate containing water is starch from the cooking step, however, Zukerman teaches that in a process for preparing shaped grain products, the process comprises a carbohydrate that is starch from the cooking step (a water used to cook the grains has starches that have leached out from the grains, and the starches form sticky surfaces on the grains; column 3, lines 56-61). Therefore, Zukerman clearly teaches that starchy water from the cooking step aids in providing sticky surfaces for holding cooked pasta together, and therefore using starchy water from the cooking step of Garbo would predictably yield the same result of providing a sticky surface to the cooked pasta of Garbo to aid in holding the pasta together.  As stated above, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Garbo, in order to have provided wherein a carbohydrate is starch from the cooking step, as previously disclosed by Zukerman, for the benefit of using readily-available starches to form sticky surfaces on cooked grains to aid holding the grains together during shaping them into a product (Zukerman; column 3, lines 56-61). Therefore, this argument is not found persuasive. 
Further, applicant argues that Delia only uses 2 large eggs whites, which have a weight of about 30 grams and therefore represent only about 34.28% relative to the 
This is not found persuasive as Delia teaches that the egg whites are whipped to soft peaks, which is an expansion in volume. NPL reference Crafty Baking teaches that whipped egg whites can increase in size up to 8 times larger than its original volume. Therefore, depending on the amount of egg whites present, and the processing conditions, such as the amount of whipping time, the volume ratio is only a modification of the relative amounts of ingredients in a recipe, which could have been readily achieved through routine experimentation and testing.
As stated above, Delia teaches whipping the egg whites to form a soft peak, which expands the egg whites, but fails to teach the increase in volume. However, as stated above, the volume ratio of eggs whites to cooked pasta is obvious to one of ordinary skill and can be achieved through routine experimentation, either by varying the amount of ingredients and/or varying the amount of whipping time, which is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of whipped eggs whites having a specific volume and cooked pasta as taught by the prior art. 
	With respect to applicant showing of unexpected results in the response, the examiner notes that the prior art clearly teaching whipping the eggs whites to soft peaks, which is an expansion in volume. Crafty Baking further shows that eggs whites can expand up to 8 times larger in volume. Therefore, it is well within the ordinary skill in the art to vary the ingredients, amount of ingredients, and processing conditions to result in an egg white having a desired increase in volume. 
	Applicant provides pictures showing that the specific volume of egg whites is critical, however, the prior art clearly teaches the use of eggs whites to hold cooked pasts together and therefore would expectedly provide a suitable binding agent in Garbo. Further, it would be expected that the higher the amount of binding agent, the better the structure integrity the molded pasta would have as a larger amount of binder is provided. Therefore, applicant’s alleged unexpected results are expected and obvious based upon the teachings of the prior art. 
	Regarding applicant’s arguments that Garbo teaches away from using egg whites, the examiner notes that Garbo clearly teaches that egg whites are known in the art to be suitable. As stated in MPEP 2123: A reference may be relied upon for all that it Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) 
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791